 
 
IV 
111th CONGRESS
1st Session
H. RES. 328 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2009 
Mr. Roe of Tennessee submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Expressing the sense of Congress that all Americans should recognize National Military Appreciation Month with appropriate programs and activities. 
 
 
Whereas the success of the Armed Forces depends on the dedicated members of the Armed Forces, their families, and all Department of Defense employees; 
Whereas the dedication and sacrifice of all members of the Armed Forces, especially during a time of multiple conflicts, has been influential to the freedoms enjoyed by citizens of the United States; 
Whereas support for the families of members of the Armed Forces greatly enhances the abilities of those members during lengthy deployments; 
Whereas the Government of the United States should encourage the citizens of the United States to recognize the faithful dedication of service to country; 
Whereas the people of the United States should recognize the special trust and confidence placed upon the members of the Armed Forces who represent the principles of American democracy around the world; 
Whereas the traditions and history of the Armed Forces should be recognized through an annual National Military Appreciation Month; 
Whereas May 2009 has been recognized as National Military Appreciation Month; 
Whereas recognizing National Military Appreciation Month through events held across the United States will maintain the morale and increase the quality of life of members of the Armed Forces and their families; and 
Whereas the people of the United States should celebrate National Military Appreciation Month by attending national, cultural, and social awareness events and by mass media attention and education: Now, therefore, be it 
 
That it is the sense of the House of Representatives that all Americans should recognize National Military Appreciation Month with appropriate programs and activities. 
 
